UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-1477


EYVONNE ARTIS,

                 Plaintiff - Appellant,

          v.

U.S. FOODS SERVICE,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:13-cv-02870-JKB)


Submitted:   November 30, 2015             Decided:   February 9, 2016


Before GREGORY, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eyvonne Artis, Appellant Pro Se.    Christine Mary Costantino,
Karla Grossenbacher, SEYFARTH SHAW, LLP, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Eyvonne Artis appeals the district court’s order granting

summary judgment to U.S. Foods Service on her claims under Title

VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to

2000e-17.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.        Artis v. U.S. Foods Serv., No. 1:13-cv-02870-

JKB (D. Md. Apr. 3, 2015).          We deny Artis’ motion to appoint

counsel and dispense with oral argument because the facts and

legal    contentions    are   adequately   presented   in   the   materials

before this court, and argument would not aid the decisional

process.

                                                                   AFFIRMED




                                     2